DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a Non-Final Office Action upon examination of application number 16/220,665 in response to Applicant’s Request for Continued Examination (RCE) filed on August 23, 2021.

3.	In accordance with Applicant’s amendment, claims 1, 9, and 19 are amended. Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submissions filed on August 23, 2021 have been entered.

Priority

5.	Application 16/220,665, filed 12/14/2018 Claims Priority from Provisional Application 
Response to Amendment

6.	In the response filed August 04, 2021, Applicant amended claims 1, 9, and 19, and did not cancel any claims. No new claims were presented for examination. 

7.	Applicant's amendments to claims 1, 9, and 19 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained.

8.	Applicant's amendments to claims 1, 9, and 19 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 103; accordingly, the §103 rejection applied to claims 1-20 in the previous office action is withdrawn in response to Applicant’s amendment.

Response to Arguments

9.	Applicant's arguments filed August 04, 2021, have been fully considered.

10.	Applicant submits “that the pending claims are not directed to a judicial exception (e.g., an abstract idea) under the 2019 PEG.” [Applicant’s Remarks, 08/04/2021, page 10]

The Examiner respectfully disagrees. Referring to Prong 1 of Step 2A of the eligibility inquiry, Applicant argues “that the pending claims are not directed to a judicial exception (e.g., an abstract idea) under the 2019 PEG,” in particular by suggesting that the “claimed subject matter clearly 
In response to Applicant’s suggestion that “claims 1-20 do not recite an abstract idea, falling within the grouping of “certain methods of organizing human activity,” the Examiner first notes that the sales environment described in at least paragraphs [0013] – [0020] of the Specification expressly acknowledges that the invention, and the claimed data relating to the behavior of a plurality of customers recited throughout the claims, pertains to activities within a commercial environment, in particular sales transactions between a customer and a merchant. For instance, paragraph 0013 describes that “FIG. 2 is a diagram of an interaction between a merchant and customer conducting an electronic transaction according to an exemplary embodiment.” Paragraph 0020 describes that “FIG. 2 is illustrative of a data flow 200 during a digital sales transaction between a customer 104 and a merchant 106 at a point of sale according to an exemplary embodiment. As used herein, a digital sales transaction or digital transaction refers to a transaction completed without the need for cash, such as credit or debit card purchase.”
Next, it is noted that the collected/received data plainly encompasses interaction data indicative of sales transactions between a customer and a merchant. For example, paragraph [0021] of the Specification describes that “the data collected or received by the big data ecosystem 204 may include merchant profile data 206, other source data such as environmental data 208, and transaction data 210” and paragraph [0030] describes that “The merchant 106 may choose to offer one or more of the rewards to the customer 104 at the time of the transaction based on the selection of offers 606...This interaction may help to make the customer 104 feel appreciated instantly and also serve to reward the behavior desired by the merchant…”.
Furthermore, the recited limitations in exemplary claim 1 for collecting environmental data relating to behavior of a plurality of customers and historical data that includes at least one from among discrete transaction behaviors and purchasing trends of the plurality of customers…; automatically generating at least one model based on the weighted environmental data and the historical data by using logistic regression…; receiving current transaction data related to a digital transaction that includes a cashless transaction between a merchant and a customer at the point of sale; receiving historical transaction data related to past purchasing behavior of the customer; identifying the customer as a desirable customer…; determining a frequency of visits, a spending change during each of the visits, and an average spending amount for the visits by using the correlated data set; and displaying… an approval of the digital transaction based on a result of the authorizing together with at least one reward…” are reasonably understood as activities for evaluating interactions between a customer and a merchant, and may also be understood as reciting steps  for managing commercial interactions (marketing/sales activities). Accordingly, this argument is found unpersuasive.
For the reasons above along with the reasons provided in the updated §101 rejection below, the amendments and supporting argument is not sufficient to overcome the §101 rejection.

11.	Applicant submits “Even assuming arguendo that the present claims recite a judicial exception enumerated in the 2019 PEG, Applicant respectfully submits that the present claims are subject-matter eligible under Prong Two of Step 2A.” Applicant further submits that “the additional elements in the amended independent claims, individually and in combination, integrate the exception into a practical application because the additional elements recite specific improvements to the technical field of predictive analytics.” [Applicant’s Remarks, 08/04/2021, page 11]

With respect to exemplary claim 1, Applicant argues under Step 2A Prong Two of the eligibility inquiry that the claims integrate the abstract idea into a practical application, and specifically that the additional elements recite specific improvements to the technical field of predictive analytic (Remarks at page 11). The Examiner respectfully disagrees.

In this instance, the additional elements recited in exemplary claim 1 are directed to: a customer behavior prediction tool, and a graphical user interface. These elements have been considered individually and in combination, however these computing elements amount to using a generic computer programmed with computer-executable instructions/software to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment, which is not sufficient to amount to a practical application, as noted in the 2019 PEG. See also MPEP 2106.05(f) and 2106.05(h). Next, the claim language referring to the use of a logistic regression that includes at least one machine learning algorithm as an option to perform the “generating at least one model” is recited at a high level of generality and serves to tie the invention to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea. Furthermore, these additional elements fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to  customer behavior prediction tool, and a graphical user interface amount to using generic computing devices as tools to implement the abstract idea, which does not amount to a technological improvement or otherwise indicate a practical application. See MPEP 2106.05(f). Notably, Applicant’s Specification acknowledges that the invention may be implement with generic computing devices. See Specification, paragraph 0020: “The processing components of the big data ecosystem 104 may comprise at least one processor in communication with a memory, wherein the processor is operable to execute instructions stored in the memory…”. Similarly, Applicant’s graphical user interface is used merely as a means to facilitate presentation of output to a user, such that the graphical user interface in Applicant’s claims amounts to using a general purpose computer to perform the abstract idea or at most insignificant extra-solution output activity ancillary thereto. See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
Even assuming arguendo that an improvement was achieved, improving the method for collecting customer data and leveraging the data to predict customer behavior using only generic computing devices does not improve the computing devices or any technology, but instead any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision). Accordingly, the generic computing elements do not integrate the judicial exception into a practical application.

For the reasons above along with the reasons provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

12.	Applicant submits that “similar to DDR Holdings, LLC v. Hotels.com, L.P.,773 F.3d 1245 (Fed. Ci. 2014), the amended claims address a technological problem particular to machine learning predictive analytics by implementing a solution specific to that technological environment   [Applicant’s Remarks, 08/04/2021, pages  12-13]

The Examiner respectfully disagrees. Applicant argues against the §101 rejection by seeking to analogize to the claims in DDR Holdings. In response to the Applicant’s argument, the Examiner points out that the claims in DDR Holdings involved a technical solution using unconventional steps. As stated in the decision, "the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer DDR Holdings case. The claims of the present case involve a general purpose computer performing routine and conventional functions. See Specification, paragraph 0020: “The processing components of the big data ecosystem 104 may comprise at least one processor in communication with a memory, wherein the processor is operable to execute instructions stored in the memory…” Unlike DDR Holdings, the claims of the instant application are not rooted in computer technology to solve a problem specifically arising in some aspect of computer technology. Moreover, it is noted that adding a “computer-aided” limitation to a claim covering an abstract concept, without more, it is insufficient to renter a claim eligible where the claims are silent as to how the computer aids the method, the extent to which a computer aids the method, or the significance of the computer to the performance of the method. It is also noted that the Applicant has not demonstrated that a special purpose machine is truly required to carry out the claimed invention. A special purpose processor involves more than a processor only broadly applying the abstract idea and/or performing conventional functions. Claim 1 is directed to performing the method steps, but these limitations add nothing of substance to the underlying abstract idea. Accordingly, this argument is found unpersuasive.
Further, the examiner does not find that Applicant’s claimed invention solves a problem arising in the field of Internet technology. Customer behavior analysis is very old and well known in the art. Unlike the composite webpage of DDR, which only exists because of Internet technology, customer analysis exists outside of any one given technology. The Office does not find that DDR applies to the instant claims. Both customer behavior analysis and marketing promotions existed before and still exist outside of the networking environment. Unlike the composite webpage of DDR, which only exist in the realm of computer networking environment. The focus of the claims of the instant application is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
In DDR Holdings the court found that the claims recite a specific way to automate the creation of composite Web page by an outsource provider that incorporates elements from collecting environmental data relating to behavior of a plurality of customers and historical data that includes at least one from among discrete transaction behaviors and purchasing trends of the plurality of customers; weighting the environmental data based on at least one factor; automatically generating at least one model based on the weighted environmental data and the historical data by using logistic regression that includes at least one machine learning algorithm; automatically training the at least one model by using a training dataset that includes the weighted environmental data and the historical data; and testing the at least one model by using the training dataset; receiving current transaction data related to a digital transaction that includes a cashless transaction between a merchant and a customer at the point of sale;  Appl. No. 16/220,665Attorney Docket No. P57872authorizing the digital transaction based on the current transaction data; receiving historical transaction data related to past purchasing behavior of the customer; identifying the customer as a desirable customer by, determining a correlated data set by using the current transaction data, the historical transaction data, and the at least one model, the correlated data set relating to a correlated change between a first past transaction and a second past transaction; determining a frequency of visits, a spending change during each of the visits, and an average spending amount for the visits by using the correlated data set; and generating a threshold curve based on the correlated data set, the frequency of visits, the spending change during each of the visits, and the average spending amount for the visits, the threshold curve relating to an indication of desirability; displaying, via a graphical user interface in real-time, an approval of the digital transaction based on a result of the authorizing together with at least one reward that includes an immediate benefit for selection based on a result of the identifying; and updating the at least one model by using the current transaction data and the historical transaction data, and does not result in computational efficiency or an improvement to the computer. This functionality demonstrates abstract concepts (e.g. certain methods of organizing human activity) and may provide a way to display an approval of the digital transaction together with the at least one promotional offer, but does not rise to the level of a problem rooted in computer technology. Accordingly, this argument is found unpersuasive.



The Examiner respectfully disagrees. Applicant also asserts that “the amended independent claims do not purport to monopolize the idea of predicting customer behaviors,” in response it is noted that preemption is not dispositive in determining patent eligibility. Even if a claim does not preempt an entire field, it still may be found ineligible. The Examiner emphasizes that "the absence of complete preemption does not demonstrate patent eligibility." Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). "Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot." Id.; see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 13 62-63 (Fed. Cir. 2015) ("[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract."). Accordingly, Applicant’s preemption-based argument is not persuasive.

14.	Applicant submits “even if the claims are directed to an alleged abstract idea, they recite significantly more than the alleged abstract idea itself.” [Applicant’s Remarks, 08/04/2021, page 15]

Applicant alludes to Step 2B of the eligibility inquiry by suggesting that “The additional elements facilitate understanding of customer behavior by using corresponding transaction information.” (Remarks at page 17). The Examiner respectfully disagrees and notes that no such “improvement to the field of electronic transaction” has been shown. Even assuming arguendo that the additional elements facilitate understanding of customer behavior by using corresponding transaction information, facilitating understanding of customer behavior by using corresponding 

15.	Applicant submits that each of Harris, Narasimhan, Flowers, and White fails to disclose “collecting environmental data relating to behavior of a plurality of customers and historical data that includes at least one from among discrete transaction behaviors and purchasing trends of the plurality of customers, the environmental data including a moving sixty-day average transaction amount for the plurality of customers, geographic location data, event data in a calendar for the geographic location, demographic data of the geographic location, social media data, and merchant promotional data,” “determining a correlated data set by using the current transaction data, the historical transaction data, and the at least one model, the correlated data set relating to a correlated change between a first past transaction and a second past transaction,” “determining a frequency of visits, a spending change during each of the visits, and an average 

Applicants arguments taken in combination with the amendments to independent claims 1, 9, and 19 are sufficient to overcome the §103(a) rejection of claims 1-20. In particular, the Examiner agrees that Harris et al. (US 2012/0310831 A1), Narasimhan et al. (US 2018/0005285 A1), Flowers (US 2017/0323345 A1), White (US 2008/0133350 A1), and the other prior art of record does not teach limitations of “the environmental data including a moving sixty-day average transaction amount for the plurality of customers, geographic location data, event data in a calendar for the geographic location, demographic data of the geographic location, social media data, and merchant promotional data,” “determining a correlated data set by using the current transaction data, the historical transaction data, and the at least one model, the correlated data set relating to a correlated change between a first past transaction and a second past transaction,” “determining a frequency of visits, a spending change during each of the visits, and an average spending amount for the visits by using the correlated data set,” as well as “generating a threshold curve based on the correlated data set, the frequency of visits, the spending change during each of the visits, and the average spending amount for the visits, the threshold curve relating to an indication of desirability,” as recited and arranged in combination with the other limitations in independent claims 1, 9, and 19.

16.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations and as such any arguments regarding 

Claim Objections

17.	Claim 3 is objected to because of the following informalities: typographical error. 

Claim 3 recites “The method of claim 1, further comprising: Receiving environmental data and merchant profile data related to the merchant.” The claim term “Receiving” should be corrected to remove the improper capitalization. Claim 3 should recite “The method of claim 1, further comprising: receiving environmental data and merchant profile data related to the merchant.”  Appropriate correction is required. 

Claim Rejections - 35 USC § 101

18.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

19.	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

20.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-8), system (claims 9-18), and method (claims 19-20) are directed to potentially eligible categories of subject matter (process, machine, and process, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities or behaviors; business relations) and also falls under the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind (e.g., observation, judgement, evaluation, opinion). With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
collecting environmental data relating to behavior of a plurality of customers and historical data that includes at least one from among discrete transaction behaviors and purchasing trends of the plurality of customers, the environmental data including a moving sixty-day average transaction amount for the plurality of customers, geographic location data, event data in a calendar for the geographic location, demographic data of the geographic location, social media data, and merchant promotional data (The “collecting” step is marketing/sales activity because it covers commercial activity, such as customer purchases using credit/debit cards, see paragraph [0019] of the Specification, and may also be considered insignificant extra-;
weighting the environmental data based on at least one factor, the at least one factor including a day of the week (The “weighting” activity is marketing/sales activity because it covers commercial activity such as marketing analysis of customer purchase data and merchant promotional activity, see paragraph [0023] of Specification, and may also be accomplished mentally such as via human observation and perhaps with the aid of pen and paper); 
automatically generating at least one model based on the weighted environmental data and the historical data by using logistic regression that includes at least one machine learning algorithm (The step “generating at least one model based on the weighted environmental data and the historical data by using logistic regression” is marketing/sales activity because it covers commercial activity such as generating models related to merchants and consumers, and may also be accomplished mentally such as via human observation and perhaps with the aid of pen and paper); and
automatically training the at least one model by using a training dataset that includes the weighted environmental data and the historical data (The “training” step covers commercial interactions (e.g., advertising, marketing or sales activities) since the dataset directly pertains to transaction data used for evaluating customer, which can be used for providing promotional offers to customers as noted in paragraph [0029] of the Specification, and can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper); and 
testing the at least one model by using the training dataset 
receiving current transaction data related to a digital transaction that includes a cashless transaction between a merchant and a customer at the point of sale (The “receiving” step is marketing/sales activity because it covers commercial activity, such as customer purchases using credit/debit cards, see paragraph [0020] of the Specification, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));  Appl. No. 16/220,665Attorney Docket No. P57872 
authorizing the digital transaction based on the current transaction data (The “authorizing” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper); 
receiving historical transaction data related to past purchasing behavior of the customer (The “receiving” step is marketing/sales activity because it covers commercial activity, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));  Appl. No. 16/220,665Attorney Docket No. P57872
identifying the customer as a desirable customer by, determining a correlated data set by using the current transaction data, the historical transaction data, and the at least one model, the correlated data set relating to a correlated change between a first past transaction and a second past transaction (The “identifying” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper);
determining a frequency of visits, a spending change during each of the visits, and an average spending amount for the visits by using the correlated data set (The “determining” activity is marketing/sales activity because it covers commercial activity 
generating a threshold curve based on the correlated data set, the frequency of visits, the spending change during each of the visits, and the average spending amount for the visits, the threshold curve relating to an indication of desirability (The “generating” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper);
displaying, via a graphical user interface in real-time, an approval of the digital transaction based on a result of the authorizing together with at least one reward that includes an immediate benefit for selection based on a result of the identifying (The “displaying” step is marketing/sales activity because it covers commercial activity, such as displaying marketing recommendations related to merchants and consumers, and may also be accomplished via mentally such as with the aid of pen and paper to display the approval of the digital transaction and the at least one reward, and may also be considered insignificant extra-solution output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); and 
updating the at least one model by using the current transaction data and the historical transaction data (The “updating” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper).
Considered together, these steps set forth an abstract idea of providing user-specific marketing recommendations associated with a merchant (See paragraph 0031 of the Specification: “the presently described systems and methods may be applied such that a customer is provided with an interface such as user interface 600 to select a reward, discount, or other promotional ), which falls under the realm of managing commercial interactions (e.g., marketing or sales activities or behaviors), thus falling under the “Certain methods of organizing human activity” and “Mental Processes” groupings set forth in the 2019 PEG. Claims 9 and 19 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: a customer behavior prediction tool, and a graphical user interface (claims 1 and 19),  and a data processor of the payment card processor, a memory, a communication interface and a graphical user interface (claim 9). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application. The data processor is a generic computing element (See Specification at paragraph 0020). Accordingly, these computing elements amount to using a generic computer programmed with computer-executable instructions/software to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment.  See MPEP 2106.05(f) and 2106.05(h). With respect to the language referring to the use of “at least one machine learning algorithm” recited in claims 1/9/19 as an option to generate at least one model, it is noted that the use of “at least one machine learning algorithm” is recited at a high level of generality and serves to tie the invention to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. The steps to collect/receive/display data, although part of the abstract idea itself, also encompass insignificant extra-solution data gathering or output activity, which is not indicative of a practical application. See MPEP 2106.05(g).  
Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: a customer behavior prediction tool, and a graphical user interface (claims 1 and 19),  and a data processor of the payment card processor, a memory, a communication interface and a graphical user interface (claim 9). These elements have been considered, however these computing elements amount to using a generic computer programmed with computer-executable instructions/software to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment, which does not amount to significantly more than the abstract idea itself. See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The steps for “collecting” and “receiving” merely encompasses insignificant pre-solution data gathering activity accomplished via receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data. Similarly, the step for “displaying” is directed to insignificant extra-solution data output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(g).
Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  
Even if the at least one machine learning algorithm was evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of at least one machine learning algorithm is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Bhakta et al., US 2014/0195396 (paragraph [0039]: “machine learning algorithms that are currently well-known in the art”). See also, Parekh et al., US 2010/0070335 (paragraph [0042]: noting that targeting systems may utilize “any well-known machine learning algorithm to predict the number of future adoptions in the social neighborhood of each candidate consumer. Examples of a well-known machine learning algorithm include without limitation a decision tree, a Support Vector Machine (SVM), and a logistic regression algorithm, among other algorithms.”)
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements amount to an improvement to the computer or to any technology.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not amount to significantly more than the abstract idea itself.
Dependent claims 2-8, 10-18, and 20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea accompanied by the same generic computing/network elements addressed above in the discussion of the independent claims, or additional elements that neither add a practical application or amount to significantly more.  further comprising: receiving environmental data and merchant profile data related to the merchant”, claims 4/12 recite “further comprising: generating at least one promotional offer for selection by the merchant to present to the customer at the point of sale,” claims 5/14 recite “wherein the at least one promotional offer is based on the historical transaction data,” claims 6/13 recite “wherein the at least one promotional offer is based on the environmental data related to the merchant,” claims 7/15 recite “generating at least one future purchase prediction of the customer based on the current transaction data and the historical transaction data,” and claims 8/16 recite “wherein identifying the customer as desirable is based on the at least one future purchase prediction” – which are marketing/sales activities because they cover commercial activity such as marketing analysis for merchants and customers and are also directed to the abstract idea itself via steps/details directly in support of marketing or sales activities or behavior, thus falling under the “Certain methods of organizing human activity” abstract idea grouping.
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Allowable over the prior art

21.	Claims 1-20 are allowable over the prior art of record. The state of the art is reflected via the prior art of record summarized in the Conclusion below. Although collecting environmental data relating to behavior of a plurality of customers and historical data that includes at least one from among discrete transaction behaviors and purchasing trends of the plurality of customer  is known in the art (e.g., Harris, Pub. No.: US 2012/0310831 at paragraphs 0147, 0167, 0354), and displaying at least one reward that includes an immediate benefit is known in the art (See Harris, Pub. No.: US 2012/0310831 at paragraphs 0153, 0471), the prior art of record does not teach the environmental data including a moving sixty-day average transaction amount for the plurality of customers, geographic location data, event data in a calendar for the geographic location, demographic data of the geographic location, social media data, and merchant promotional data; weighting the environmental data based on at least one factor, the at least one factor including a day of the week; automatically generating at least one model based on the weighted environmental data and the historical data by using logistic regression that includes at least one machine learning algorithm; automatically training the at least one model by using a training dataset that includes the weighted environmental data and the historical data; and testing the at least one model by using the training dataset; receiving current transaction data related to a digital transaction that includes a cashless transaction between a merchant and a customer at the point of sale;Appl. No. 16/220,665Attorney Docket No. P57872 authorizing the digital transaction based on the current transaction data; receiving historical transaction data related to past purchasing behavior of the customer; identifying the customer as a desirable customer by, determining a correlated data set by using the current transaction data, the historical transaction data, and the at least one model, the correlated data set relating to a correlated change between a first past transaction and a second past transaction; determining a frequency of visits, a spending change during each of the visits, and an average spending amount for the visits by using the correlated data set; and generating a threshold curve based on the correlated data set, the frequency of visits, the spending change during each of the visits, and the average spending amount for the visits, the threshold curve relating to an indication of desirability, as recited in amended independent claim 1 and as similarly encompassed by independent claims 9 and 19, thus rendering claims 1-20 as allowable over the prior art.  Claims 1-20 are not allowable, however, because these claims are rejected under 35 USC §101, as set forth above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Wolinsky et al., Pub. No.: US 2015/0112790 A1 – describes a method of saving deal offers to be applied at a point-of-sale of a retail store.
B.	Buckinx, Wouter, and Dirk Van den Poel. "Customer base analysis: partial defection of behaviourally loyal clients in a non-contractual FMCG retail setting." European journal of operational research 164.1 (2005): 252-268 – describes a prediction model for predicting partial defection by behaviorally loyal clients using three classification techniques.
Any inquiry concerning this communication or earlier communications from the examiner  should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683